[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Thomas v. Franklin Cty. Court of Common Pleas, Slip Opinion No. 2015-Ohio-
474.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2015-OHIO-474
 [THE STATE EX REL.] THOMAS, APPELLANT, v. FRANKLIN COUNTY COURT OF
                             COMMON PLEAS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Thomas v. Franklin Cty. Court of Common Pleas,
                         Slip Opinion No. 2015-Ohio-474.]
Mandamus—Adequate remedy at law—Sufficiency of the evidence—Court of
        appeals’ judgment affirmed.
 (No. 2014-0666—Submitted September 9, 2014—Decided February 10, 2015.)
     APPEAL from the Court of Appeals for Franklin County, No. 13AP-824.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, John Alfred Thomas, appeals the decision of the Tenth
District Court of Appeals to grant judgment on the pleadings and deny Thomas’s
request for a writ of mandamus. We affirm.
        {¶ 2} On April 24, 1985, Thomas was convicted of rape.                    State v.
Thomas, Franklin C.P. No. 83 CR 000139 (Apr. 24, 1985). The Tenth District
Court of Appeals affirmed. State v. Thomas, 10th Franklin Dist. No 85AP-414
(Aug. 6, 1986).
                              SUPREME COURT OF OHIO




       {¶ 3} On September 23, 2013, Thomas filed a petition in the Tenth
District Court of Appeals seeking a writ of mandamus commanding the Franklin
County Court of Common Pleas to acquit him of the rape charge. The Tenth
District Court of Appeals granted a motion for judgment on the pleadings. 10th
Dist. Franklin No. 13AP-824 (March 18, 2014).
       {¶ 4} The court of appeals correctly granted judgment on the pleadings.
Mandamus will not issue when the relator has an adequate remedy in the ordinary
course of law. State ex rel. Voleck v. Powhatan Point, 127 Ohio St. 3d 299, 2010-
Ohio-5679, 939 N.E.2d 819, ¶ 7. Thomas had an adequate remedy by way of
direct appeal to challenge the sufficiency of the evidence supporting his
conviction. State ex rel. Nickleson v. Mayberry, 131 Ohio St. 3d 416, 2012-Ohio-
1300, 965 N.E.2d 1000, ¶ 2.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                         _________________________
       John Alfred Thomas, pro se.
       Ron O’Brien, Franklin County Prosecuting Attorney, and Jesse W.
Armstrong, Assistant Prosecuting Attorney, for appellee.
                         _________________________




                                        2